UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
EVA’S PHOTOGRAPHY, INC.,

                                Plaintiff,

         against
                                                         CIVIL ACTION NO.: 19 Civ. 9237 (LTS) (SLC)

                                                                             ORDER
ASHLEY ZHANG JEWELRY, INC.,

                                Defendant.


SARAH L. CAVE, United States Magistrate Judge.

         In light of the parties’ notice of settlement (ECF No. 14), the Initial Conference scheduled

for Wednesday, January 8, 2020 at 11:00 am is adjourned sine die.

Dated:             New York, New York
                   January 7, 2020

                                                      SO ORDERED



                                                      _________________________
                                                      SARAH L. CAVE
                                                      United States Magistrate Judge
